                     Case 1:20-cv-01354-GLS Document 18 Filed 05/18/21 Page 1 of 6
                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND
                                           (SOUTHERN DIVISION)
         CHAMBERS OF                                                                      6500 CHERRYWOOD LANE
  THE HONORABLE GINA L. SIMMS                                                           GREENBELT, MARYLAND 20770
UNITED STATES MAGISTRATE JUDGE                                                               (301) 344-0627 PHONE
 MDD_GLSchambers@mdd.uscourts.gov                                                              (301) 344-8434 FAX




                                                            May 18, 2021

         Paul R. Schlitz, Jr., Esq.                         Jamie Dixon, Esq.
         Mering & Schlitz LLC                               Special Assistant United States Attorney
         343 North Charles Street                           Social Security Administration
         Baltimore, Maryland 21201                          6401 Security Blvd., Room 617
                                                            Baltimore, MD 21235

                  Subject:     Jennifer C. v. Saul
                               Civil No. GLS 20-1354

         Dear Counsel:

                 Pending before this Court are cross-motions for summary judgment. (ECF Nos. 15, 16).
         The Court must uphold the decision of the Social Security Administration (“SSA”) if it is
         supported by substantial evidence and if the Agency employed proper legal standards. See 42
         U.S.C. §§ 405(g), 1383(c)(3) (2016); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). The
         substantial evidence rule “consists of more than a mere scintilla of evidence but may be somewhat
         less than a preponderance.” Craig, 76 F.3d at 589. This Court shall not “re-weigh conflicting
         evidence, make credibility determinations, or substitute [its] judgment” for that of the SSA. Id.
         Upon review of the pleadings and the record, the Court finds that no hearing is necessary. Local
         Rule 105.6. For the reasons set forth below, I will deny the motions, reverse the Commissioner’s
         decision in part, and remand the case back to the SSA for further consideration.

         I.       BACKGROUND

                 Plaintiff filed a Title II Application for Disability Insurance Benefits on December 10,
         2016, alleging that disability began on June 6, 2011. (Tr. 10). This claim was initially denied on
         June 7, 2017, and upon reconsideration, denied again on November 3, 2017. Id. Plaintiff’s request
         for a hearing was granted and the hearing was conducted on February 6, 2019 by an Administrative
         Law Judge (“ALJ”). Id. On April 25, 2019 the ALJ found that Plaintiff was not disabled under
         sections 216(i) and 223(d) of the Social Security Act. (Tr. 22). On April 14, 2020, the Appeals
         Council denied Plaintiff’s request for review, and the ALJ’s decision became the final and
         reviewable decision of the SSA. (Tr. 1-6).
          Case 1:20-cv-01354-GLS Document 18 Filed 05/18/21 Page 2 of 6
Jennifer C. v. Saul
Civil No. GLS 20-1354
May 18, 2021
Page 2

II.    ANALYSIS PERFORMED BY THE ADMINISTRATIVE LAW JUDGE

        The Social Security Act defines disability as the “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is deemed to have a
disability if their “physical or mental impairment or impairments are of such severity that he is not
only unable to do his previous work but cannot, considering his age, education, and work
experience, engage in any other kind of substantial gainful work . . . which exists in significant
numbers in the region where such individual lives or in several regions of the country.” 42 U.S.C.
§ 423(d)(2)(A).

        To determine whether a person has a disability, the Administrative Law Judge (“ALJ”)
engages in the five-step sequential evaluation process set forth in 20 C.F.R. §§ 404.1520, 416.920.
See e.g., Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); Mascio v. Colvin, 780 F.3d 632, 634-
35 (4th Cir. 2015). The steps used by the ALJ are as follows: step one, assess whether a claimant
has engaged in substantial gainful activity since the alleged disability onset date; step two,
determine whether a claimant’s impairments meet the severity and durations requirements found
in the regulations; step three, ascertain whether a claimant’s medical impairment meets or equals
an impairment listed in the regulations (“the Listings”). See 20 C.F.R. §§ 404.1520(c), 416.920(c).
If the first three steps are not conclusive, the ALJ assesses the claimant’s residual functional
capacity (“RFC”), i.e., the most the claimant could do despite her limitations, through
consideration of claimant’s “‘medically determinable impairments of which [the ALJ is] aware,’
including those not labeled severe at step two.” Mascio, 780 F.3d at 635 (quoting 20 C.F.R. §
416.945(a)). At step four, the ALJ analyzes whether a claimant could perform past work, given
the limitations caused by her impairments; and at step five, the ALJ analyzes whether a claimant
could perform any work. At steps one through four, it is the claimant’s burden to show that she is
disabled. See Monroe v. Colvin, 826 F.3d 176, 179-80 (4th Cir. 2016). If the ALJ’s evaluation
moves to step five, the burden then shifts to the SSA to prove that a claimant has the ability to
perform work and therefore, is not disabled. Id. at 180.

       At steps one through four, it is the claimant’s burden to show that she is disabled. Bowen
v. Yuckert, 482 U.S. 137, 140-42 (1987); Monroe v. Colvin, 826 F.3d 176, 179-80 (4th Cir. 2016).
If the ALJ’s evaluation moves to step five, the burden then shifts to the SSA to prove that a
claimant has the ability to perform work and therefore, is not disabled. Hunter v. Sullivan, 993
F.3d 31, 35 (4th Cir. 1992).

       Here, the ALJ evaluated Plaintiff’s claim by following the sequential evaluation process
outlined above. (Tr. 11-22). At step one, the ALJ found that Plaintiff had not engaged in substantial
gainful activity since June 6, 2011, the alleged onset date of Plaintiff’s disability, through
September 30, 2018, the date last insured. (Tr. 12). At step two, the ALJ found that Plaintiff
suffered from the following severe impairments: patellofemoral syndrome, degenerative disc
disease of the lumbar spine, generalized anxiety disorder, unspecified mood disorder, other
developmental disorder of scholastic skills, depressive disorder, mild degree of mental deficiency
          Case 1:20-cv-01354-GLS Document 18 Filed 05/18/21 Page 3 of 6
Jennifer C. v. Saul
Civil No. GLS 20-1354
May 18, 2021
Page 3

in intellectual functioning, and unspecified depressive and anxiety disorder. (Tr. 18). Recognizing
those severe impairments, the ALJ found that they were “medically determinable had lasted or
could have been expected to last more than 12 months and cause more than a minimal limitation
in the claimant’s ability to perform work-related activities.” (Tr. 11). However, at step three, the
ALJ cited to record evidence and held that none of Plaintiff’s physical impairments alone, or in
combination, met or medically equaled one or more of the Listings. (Tr. 14, 18). Regarding
Plaintiff’s mental impairments, the ALJ pointed to specific medical records and found that Plaintiff
had “moderate difficulties in concentrating, persisting and maintaining pace,” and that she had a
moderate limitation “in understanding, remembering, and applying information.” (Tr. 14-15). The
ALJ determined that Plaintiff had the RFC to perform light work, but with the following
limitations:

                [Plaintiff] has the residual functional capacity to perform light work
               . . ., except that [Plaintiff] can perform simple and routine tasks that
               do not require reading ability in a setting with no production pace
               work and only occasionally and superficial changes. [Plaintiff] can
               have occasional and superficial interaction with the general public
               and occasional interaction with coworkers and supervisors . . . but
               can perform no work as part of a coordinated team.

(Tr. 17) (emphasis supplied). At the hearing, a vocational expert (“VE”) testified about whether a
hypothetical person with the same age, education, and work experience as the Plaintiff with her
RFC could perform Plaintiff’s prior work as a counter clerk and car jockey. (Tr. 54-58). The VE
testified that this hypothetical individual could perform work as a car jockey, but not as a counter
clerk. (Tr. 57). At no point during the hearing did the ALJ define the phrase “no production pace
work.” Nor did the ALJ define that phrase in her written opinion. (Tr. 1-22, 54-59). Ultimately,
the ALJ determined that Plaintiff was not disabled because she was capable of performing past
relevant work as a car jockey. (Tr. 22).

III.   DISCUSSION

        In requesting summary judgment, Plaintiff advances the following arguments: (1) the
ALJ’s conclusion that Ms. Creighton can perform work as a car jockey without her father’s
assistance is not supported by substantial evidence. Relatedly, Plaintiff contends that the ALJ’s
failure to define “no production pace work” in her RFC assessment is enough to warrant remand
to the ALJ for further proceedings; (2) the ALJ’s determination that she can perform the light work
required of a car jockey lacks evidentiary support; and (3) the ALJ improperly found her to have
only a moderate limitation in understanding, remembering, and applying information, as opposed
to a marked limitation. (ECF No. 15-1, pp. 5-8). For reasons explained below, I agree with
Plaintiff’s challenge related to the phrase “no production pace work.” Accordingly, I find remand
appropriate.

       Plaintiff argues that her RFC assessment is not supported by substantial evidence.
Specifically, relying upon Perry v. Berryhill, 765 Fed. App’x. 869 (4th Cir. 2019), Plaintiff avers
          Case 1:20-cv-01354-GLS Document 18 Filed 05/18/21 Page 4 of 6
Jennifer C. v. Saul
Civil No. GLS 20-1354
May 18, 2021
Page 4

that the ALJ does not define the term “no production pace work,” so “it is impossible to tell
whether the mental RFC finding. . . properly accounts for her moderate limitations in
concentration, persistence, and pace. (ECF No. 15-1, pp. 5-6). The SSA counters that Plaintiff’s
argument fails for the following reasons: (1) The Fourth Circuit in Thomas v. Berryhill, 916 F.3d
307 (4th Cir. 2019), rejected a “categorical approach of substantial evidence review,” requiring
only that an ALJ perform an individualized assessment. Such an assessment occurred in the instant
case; (2) the Dictionary of Occupational Titles (DOT) defines the phrase “production rate pace,”
so no ambiguity exists here regarding the ALJ’s use of the phrase “no production pace work;” (3)
at the hearing, the VE never expressed confusion as to the meaning of “no production pace work;”
(4) at the hearing, Plaintiff’s counsel failed to object to or inquire about the meaning of “no
production pace work;” and (5) there were other factors present in Thomas that led the court to
conclude remand was warranted; here, no such additional factors exist. (ECF No. 16-1, pp. 15-
17).

        When assessing a claimant’s RFC, the law requires an ALJ to consider all of the claimant’s
medically determinable impairments, including any medically determinable impairments that are
not “severe.” 20 C.F.R. § 416.925(a)(2). The regulations make clear that an ALJ’s RFC
determination should include a “narrative discussion describing how the evidence supports each
conclusion citing specific medical facts . . . and nonmedical evidence.” See Social Security Ruling
(“SSR”) 96–8p, 1996 WL 374184, at *7 (July 2, 1996). In addition, in Thomas, the Fourth Circuit
held that an ALJ’s RFC analysis has three components: (1) evidence; (2) logical explanation, and
(3) conclusion. 916 F.3d at 312. If an RFC analysis lacks any of these components, the court is
precluded from performing meaningful review. Id. Moreover, the second component, the ALJ’s
logical explanation “is just as important as the other two.” Id.; see also Petry v. Comm’r, Soc. Sec.
Admin., Case No. SAG 16-464, 2017 WL 680379, at *2 (D. Md. Feb. 21, 2017) (ALJ should build
“an accurate and logical bridge from the evidence to his conclusion”); Perry, supra, 765 Fed.
Appx. at 871 (decision “must include a narrative discussion describing how the evidence supports
each conclusion”).

        It follows that clarity in terminology used in an RFC enables a reviewing court to assess
whether there is a “logical bridge” between the record evidence and the conclusion reached by the
ALJ. See Angela W. v. Saul, Civ. No. CBD 19-2083, 2021 WL 1215774, at *7 (D. Md. Mar. 31,
2021). If a term is not clearly defined, then its ambiguity frustrates this Court’s meaningful review
of the ALJ’s decision. See Thomas, 916 F.3d at 312 (remand appropriate where court did not
define the terms “production rate” and “demand pace”).

        This Court finds Thomas, Perry and Angela W. to be instructive. In Thomas, the ALJ found
that the claimant suffered from severe mental and physical impairments, but that she had the RFC
to perform “light work.” The ALJ also found that she was “able to follow short simple instructions
and perform routine tasks, but no work requiring a production rate or demand pace.” 916 F.3d at
310-12. The Thomas court held that the ALJ did perform an individualized assessment of the
claimant, but the RFC fashioned was deficient for a variety of reasons, including that the ALJ “did
not give [the court] enough information to understand what the terms “requiring a production rate
or demand pace” meant. Thus, the court found “it difficult, if not impossible, [to] assess whether
          Case 1:20-cv-01354-GLS Document 18 Filed 05/18/21 Page 5 of 6
Jennifer C. v. Saul
Civil No. GLS 20-1354
May 18, 2021
Page 5

their inclusion in Thomas’s RFC [was] supported by substantial evidence.” Remand was required.
916 F.3d at 312. In Perry, the ALJ performed an individualized assessment of the claimant and
concluded that a stroke limited his mental and physical capacity to work. The ALJ fashioned an
RFC with the limitation that he could perform only “unskilled work [in a] non-production oriented
work setting.” 765 Fed. App’x 871. The Perry court found that the phrase “non-production
oriented work setting” was not defined by the ALJ, in the regulation, or in case law, and was not
subject to a common meaning. Because the Perry court could not determine what the ALJ meant
by using this phrase, or whether a “logical bridge” existed between the evidence and this RFC
limitation, it could not meaningfully review the ALJ’s determination. Thus, remand was required.
765 Fed. App’x at 872. In Angela W., the ALJ found that the claimant had severe impairments,
including anxiety disorder. The ALJ imposed a limitation in the claimant’s RFC that she “would
be able to understand, remember and carry out simple instructions, and have occasional contact
with the public and coworkers. . .[and] would be precluded from production rate pace.” 2021 WL
1215774, at *5. The defendant argued that substantial evidence supported the ALJ’s RFC finding,
and that Thomas requires that the substantial evidence inquiry be performed on a “case by case”
basis. 2021 WL 1215774, *5. The Defendant also argued that the DOT defined “production rate
pace,” and contented that case law supported this definition. According to the defendant, then, the
court could meaningfully review the RFC and the ALJ’s use of the phrase. Id. The Angela W.
court disagreed, finding that: (1) the ALJ failed to define the term “production rate pace;” (2) even
if the court accepted that the DOT defined the phrase, there was no “precise definition for [this
phrase] that [could] be applied to all cases as a common term;” and (3), the ALJ failed to clearly
explain what medical records/ evidence supported the pace-related conclusion, and also failed to
building a bridge by clearly articulating how that evidence translated into the decision that a
“production rate pace” limitation was appropriate. 2021 WL 1215774, at *7.

        Analyzing the facts of this case pursuant to Thomas, Perry, and Angela W., I find that
remand is required. First, the ALJ never defined the phrase “no production pace work,” either in
her opinion or at the hearing. Second, although the defendant says the DOT defines “production
rate pace” as referring to work that “entail the stress and strain of maintaining constant repetitive
movements,” see ECF No. 16-1, p. 17, I find the ALJ’s use of the phrase ambiguous at best, given
the ALJs findings about Plaintiff’s physical and mental impairments. For example, the ALJ found
that there was no objective medical evidence to support claimant’s allegations about the
persistence, intensity, and limiting effects of her physical symptoms that preclude her from
working (Tr. 17-19). Regarding Plaintiff’s mental impairments, the ALJ pointed to specific
medical records and found that Plaintiff had “moderate difficulties in concentrating, persisting and
maintaining pace,” and that she had a moderate limitation “in understanding, remembering, and
applying information.” The ALJ also found that Plaintiff’s complaints about the intensity,
persistence, and limiting effects of them were contradicted by her admitted daily activities and
objective medical evidence. (Tr. 14-15, 19-20). When explaining how she fashioned the RFC, the
ALJ never mentions the phrase “no production pace work,” nor does she link it to objective or
subjective record evidence about Plaintiff’s physical or mental impairments. There is no narrative
discussion of the evidence that let the ALJ to include this limitation in the RFC: which mental
difficulties or physical impairments led to the limitation? Regrettably, the phrase just appears
without any logical explanation. Third, I find the Defendant’s arguments that both the VE and
          Case 1:20-cv-01354-GLS Document 18 Filed 05/18/21 Page 6 of 6
Jennifer C. v. Saul
Civil No. GLS 20-1354
May 18, 2021
Page 6

Plaintiff appeared to understand the ALJ’s use of the term “production pace” at the time of the
hearing unpersuasive. This court has previously found a similar argument unavailing. See Keith
B. v. Saul, Civ. No. 19-0803-GLS, 2020 WL 3439261, at *3 (D. Md. June 23, 2020) (remand
warranted where the ALJ failed to define “production pace work” in his RFC analysis despite the
SSA’s argument that claimant’s counsel did not object or express any confusion about the
definition of the phrase); see also Geneva W. v. v. Comm'r, Soc. Sec. Admin., Civ. No. SAG-18-
1812, 2019 WL 3254533, at *3 (D. Md. July 19, 2019)(although a VE’s conclusion does not reflect
any confusion about terms used by an ALJ, a court has an independent duty to determine if
substantial evidence supports and ALJ’s RFC finding).

        In sum, this Court cannot meaningfully review the ALJ’s decision without evidence, a
logical explanation, and a conclusion. Thomas, at 312. Because I cannot discern whether the
limitation in the RFC properly accounts for her mental and physical impairments, remand is
required. On remand, the ALJ should define “no production pace work,” and explain what
evidence supports this conclusion and logically link the evidence by explaining how it translates
into that RFC limitation.

       As this case is being remanded on other grounds, this Court will not address Plaintiff's
remaining arguments.

        Despite remanding this case for further findings consistent with this opinion, I express no
opinion as to whether the ALJ’s ultimate finding that Plaintiff is not disabled, and therefore, not
entitled to benefits, is correct.

        For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, (ECF No. 15),
is DENIED and Defendant’s Motion for Summary Judgment, (ECF No. 16), is DENIED. The
case is REMANDED for further proceedings in accordance with this opinion. The Clerk of the
Court is directed to CLOSE this case.

       Despite the informal nature of this letter, it should be flagged as an Opinion and docketed
as an Order.

                                                     Sincerely,


                                                                   /s/
                                                     The Honorable Gina L. Simms
                                                     United States Magistrate Judge
